The following was delivered by
Judge Roane
as the opinion of this Court.
“ An appeal having been allowed, by consent, from the decree in this case, as far as it relates to the heirs of Benjamin Moseley deceased; and the cause coming on to be heard, as well in relation to the said heirs as to the present appellants: the Court is of opinion that the contract, for the purchase of the land in the proceedings mentioned, was made under such circumstances of fraud and concealment, .that the saíne ought to be vacated. The decree of the Court of Chancery is therefore reversed with costs; and this Court proceeding, &c. It is further decreed and ordered,* that the said land be re-conveyed to the said heirs of Benjamin Moseley, on the appellees’ re*239eeiving back their purchase money with interest} and that an account of the rents and profits of the said land be also taken, if the appellants shall desire it; the said . . p , , money to be paid on or before a day to be limited by the said Court of Chancery, and the land aforesaid to remain ultimately liable for the payment thereof; and the cause is remanded to the said Court of Ci.ancery to be finally proceeded in pursuant to the foregoing principles.”